                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 JENA WATSON,                                       )
                                                    )
        Plaintiff,                                  )      Case No. 17-cv-5874
                                                    )
                   v.                               )      Judge Aspen
                                                    )
 VILLAGE OF BENSENVILLE,                            )
                                                    )
        Defendant.                                  )



    STIPULATION OF DISMISSAL WITH PREJUDICE UNDER FRCP 41(a)(1)(A)(ii)
        Plaintiff and Defendant, by and through their respective attorneys, pursuant to Fed. R. Civ.
Proc. 41(a)(1)(A)(ii), stipulate that this case be dismissed, with prejudice, and with each party to bear
its own fees and costs.

It is agreed and so stipulated:


 /s/ Julie Herrera                                      /s/ Eric A. Krumdick
 One of the Attorneys for Plaintiffs                    Attorney at Law
                                                        Maisel & Associates
 Law Office of Julie O. Herrera                         Direct Line: 312-458-6534, Main Line: 312-458-
 53 W. Jackson, Suite 1615                              6500, Fax: 855-821-7317
 Chicago, IL 60604                                      E-Mail: ekrumdic@travelers.com
 Tel: 312-697-002                                       General E-Mail: RPMLaw1@travelers.com
 Fax: 312-697-0812
 jherrera@julieherreralaw.com
 Date: 1/18/19
